




[logox1x1.jpg]
 
 
January 30, 2006


Eternal Energy Corp.
Attention: Mr. Brad Colby


Via: Email


Dear Brad,



Re:  
Farmout Offer - UKCS Quad 14
Amending Agreement January 30, 2006

 
Further to our recent discussions this letter agreement will set forth the basic
terms and conditions of International Frontier Resources Corporation (“IFR”)
offer to Eternal Energy Corp. (“EEC”) to farmin on UKCS Quad 14, blocks 14/23
(SE/4) 14/28a and 14/29b (255 sq km) herein after referred to as “Quad 14
acreage”.


Quad 14 - Background


The Quad 14 acreage has been, or is in the process of, being converted to a
traditional license from a promote license. In our discussion you indicated that
EEC is interested in participating in the drilling of a commitment well on the
Quad 14 acreage. In this regard IFR advises as follows;



·  
The license is currently held Palace Exploration UK - 90% and Challenger
Minerals - 10%. The Quad 14 acreage is subject to a 3% royalty payable to Walter
Oil & Gas UK.




·  
IFR and Palace have entered into an agreement under the terms of which IFR has
the right to acquire up to a 40% interest in the Quad 14 acreage.




·  
Palace shall seek DTI approval to register the IFR interest in the Quad 14
acreage on title.




·  
Palace and Challenger own a 3-D seismic survey over the Quad 14 acreage. The 3-D
survey is owned Palace/Challenger -50% and Encana, now Nexen, 50%. The cost for
IFR to purchase a copy of the 3-D seismic is US$9,000 per point.




·  
Challenger has been appointed operator and Challenger will contract ADTI to
drill the first well on the Quad 14 acreage on a turn key basis at an estimated
D&A cost of USD$10 million. For clarity ADTI will act as drilling operator and
will drill the test well to contract depth and acquire logs for an estimated
turn key cost of US$10 million.

 
 
 

--------------------------------------------------------------------------------

 

 

·  
Palace is prepared to participate for up to a 50% interest and Challenger will
participate for 10% of the cost to drill the commitment well on the Quad 14
acreage.




·  
Should the DTI accept Palace’s request for a traditional license Palace will be
required to drill one firm well on the Quad 14 acreage within two years from the
date a traditional license is issued.



IFR is prepared to farmout 15% of the Quad 14 commitment well under the
following terms and conditions;





1.  
On or before January 5, 2006 EEC shall place US$90,000.00 in an escrow account
at Tupper Jonsson & Yeadon offices in Vancouver BC. In the event EEC completes
the farmin transaction contemplated in clause 2 hereof the escrow funds shall be
paid to Palace Exploration UK as payment for 10% of the 3-D seismic costs
(US$9,000 X 10).




2.  
On or before March 3, 2006 EEC shall provide an irrevocable letter of credit for
US$1,500,000.00 in favor of Palace Exploration (UK) Limited in trust with Tupper
Jonsson & Yeadon. This amount represents 15% of the estimated turn key dry hole
costs of US$10,000,000.00. In the event EEC does not provide a letter of credit
in the amount of US$1,500,000.00 on or before March 3, 2006 the escrow funds of
$US90,000.00 referred to in clause 1 hereof shall be released from escrow and
paid to IFR as a non performance penalty and EEC shall have no further rights
under this agreement.




3.  
EEC agrees to pay 15% of the commitment well D&A turn key costs, estimated at
US$10 million, 15% of the production testing costs estimated at US$1 million per
drill stem test and 15% of all completion and all other costs incurred to the
flow line outlet valve to earn a 10% interest in the Quad 14 acreage.




4.  
EEC agrees to pay its 10% share of a 3% GORR payable to Walter Oil & Gas UK.




5.  
EEC agrees to be bound by the terms and conditions of the IFR - Palace farmin
agreement and Joint Operating Agreement.




6.  
EEC agrees to pay its 10% share of the annual traditional license fees from
March 3, 2006 onward.




7.  
EEC agrees to keep the terms of this letter agreement confidential unless
required to disclose pursuant to regulatory authorities rules and regulations.

 
 
 
 

--------------------------------------------------------------------------------

 

 

8.  
EEC will provide IFR and Palace with a copy of any public announcement prior to
issuance.




9.  
The parties hereto agree to execute any future documentation required, including
a formal Farmin and Joint Operating Agreement to effect the terms and conditions
contained herein.




10.  
IFR shall use its best efforts to have EEC novated into the Joint Operating
Agreement.




11.  
IFR shall use its best efforts to have EEC recognized on title by the DTI, in
the event EEC is not recognized by the DTI then IFR and EEC shall enter into a
mutually acceptable title Trust Agreement.

 


This offer is open for your acceptance until January 31, 2006 by signing and
returning a copy of this letter by fax to 403-215-2788. Upon execution of this
letter agreement the parties hereto agree to enter into a mutually acceptable
formal agreement incorporating the basic terms and conditions contained herein.


 
Yours truly,




/s/ Pat Boswell


Pat Boswell
President




Agreed to and accepted this 30th day of January 2006
 




Per: /s/ Bradley M. Colby______________________
Eternal Energy Corp.
Brad Colby, President
 
 
 
 

--------------------------------------------------------------------------------

 